Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 1 of 20




  EXHIBIT 6
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 2 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 3 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 4 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 5 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 6 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 7 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 8 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 9 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 10 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 11 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 12 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 13 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 14 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 15 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 16 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 17 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 18 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 19 of 20
Case 6:20-cv-00831-AA   Document 1-6   Filed 05/26/20   Page 20 of 20
